PER CURIAM.
The trial court’s dismissal of the amended complaint for replevin at the hearing on the motion for protective order was in error for lack of notice to plaintiff. On remand the court shall afford plaintiff a reasonable opportunity to effect good and proper service of process on defendant, failing which the court may again consider a dismissal after notice to plaintiff.
Meanwhile the court shall make reasonable provisions to protect the safety and privacy of defendant Borelli, including the *1007right of Borelli to refuse to disclose her residence and employment to plaintiff.1
REVERSED.
FARMER, TAYLOR, JJ., and KAHN, LISA DAVIDSON, Associate Judge, concur.

. Obviously if plaintiff prevails in his claim to recover personal property from defendant, he will be entitled to learn the physical location of the property if for no other reason than to serve the writ of replevin.